Citation Nr: 0523445	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  94-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1988, for a grant of a total disability evaluation.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949 and from November 1949 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1993 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a decision of January 21, 2000, the Board granted an 
effective date of February 18, 1988, for assignment of a 
total disability evaluation.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC), which, upon a joint motion by the VA 
Office of the General Counsel and the veteran-appellant, 
vacated that part of the Board's decision which denied 
entitlement to an effective date prior to February 18, 1988, 
for a grant of a total disability evaluation and remanded the 
matter to the Board for consideration of the applicability of 
the Veterans Claims Assistance Act (VCAA) to the veteran's 
case. 

In a decision of February 27, 2002, the Board denied 
entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot.  The veteran appealed the Board's decision to the 
CAVC.

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney submitted 
another joint motion requesting that the CAVC vacate the 
February 2002 decision for compliance with VCAA.  In August 
2003 the CAVC granted the request to vacate the February 2002 
Board decision, and remanded the case to the Board for 
compliance with the directives that were specified by the 
CAVC's order.

In February 2004, the Board Remanded the case to the RO for 
compliance with the directives that were specified by the 
CAVC's order.  The Board again Remanded the veteran's case to 
the Appeals Management Center (AMC) in October 2004 for 
compliance with the February 2004 Remand.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998). The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran filed a claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in October 1984.

3.  The RO denied the veteran's claim of entitlement to a 
TDIU in December 1984.

4.  The veteran submitted a notice of disagreement with the 
December 1984 RO decision that denied the veteran's claim of 
entitlement to a TDIU.

5.  In a decision dated February 19, 1987 the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, a right knee disability, and sympathetic dystrophy 
of the right leg, and benefits under 38 U.S.C.A. § 351 for a 
right ankle disability.

6.  The veteran's service-connected disabilities had a 
combined rating of 60 percent and did not prevent him from 
securing or following substantially gainful employment before 
February 26, 1987.

7.  In a rating decision dated in December 1992, the veteran 
was awarded a total rating for convalescence under 38 C.F.R. 
§ 4.30 from February 26, 1987 to August 1, 1987, for the 
below the knee amputation of his right leg.  

8.  On August 1, 1987, the disability rating assigned the 
veteran's right below the knee amputation due to post 
traumatic unilateral arterial disease; tender scars, right 
tibia, was reduced to 30 percent, the veteran's combined 
disability rating was 70 percent, and he was unable to pursue 
substantially gainful employment.  The veteran met the 
schedular requirements for a TDIU.

CONCLUSIONS OF LAW

1.  The veteran met the schedular requirements for TDIU on 
August 1, 1987.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.160(e), 3.400(r) (2004); 38 C.F.R. § 4.16 
(2004).

2.  Entitlement to an effective date earlier than August 1, 
1987, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.160(e), 3.400(r) (2004); 
38 C.F.R. § 4.16 (2004); 38 C.F.R. § 4.16 (1985).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) must:  (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

In addition to the sum of the information imparted to the 
veteran and his attorney during the many years the veteran's 
claim has been in appellate status through the numerous 
Statements of the Case (SOC), Supplemental SOCs, and Board 
decisions, in letters dated in March 2004 and February 2005, 
the AMC/RO notified the veteran and his attorney of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that these VCAA notices were 
provided to the veteran long after the initial adjudication 
of his claim in December 1993.  In a recent decision, the 
U.S. Court of Appeals for Veterans Claims (Court) expressed 
the view that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini, 17 Vet. App. 
at 420-421.  In this case, however, it is obvious that the RO 
could not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place almost 
seven years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the April 2005 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are all relevant post-service 
clinical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the nature of the 
claim and the time period under appellate consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative have argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Procedural Background

The veteran asserts that the effective date for entitlement 
to a total disability rating, either schedular or based on 
unemployability should be earlier than February 18, 1988.  
Because this case has been in controversy for many years, the 
Board will review the procedural posture of the case.

As noted above, the veteran served on active duty in the 
United States Army from November 1948 to August 1949 and from 
November 1949 to November 1952. During service, the veteran 
injured his right lower leg several times.  In November 1953, 
a rating decision awarded service connection for traumatic 
blindness of the left eye, rated 40 percent disabling, as 
well as retraction of the toes of the right foot and a tender 
scar on the right tibia, each rated 10 percent disabling.  
This resulted in a combined rating of 40 percent and 
entitlement to special monthly compensation for blindness in 
one eye, effective from November 1952.

Effective March 1978, the veteran was in receipt of a 60 
percent combined disability evaluation.

In January 1983, the veteran submitted a claim seeking an 
increased evaluation for his service connected right leg 
condition.  This claim was denied by the RO in August 1983, 
in a decision that was not appealed and became final.

In October 1984, the veteran submitted an application for 
increased compensation based on unemployability.  This 
application was accompanied by a letter from the veteran's 
accredited representative indicating that the veteran was 
asserting a claim for both an increased schedular evaluation 
for his service connected disabilities and a claim for a 
total rating based on individual unemployability.

In December 1984, a rating decision denied entitlement to an 
increased evaluation for the veteran's service connected 
disabilities, which included a scar of the right tibia, 
otitis media and hearing loss of the left ear, as well as 
enucleation of the left eye.  The RO also denied entitlement 
to a temporary total disability rating based upon 
hospitalization and convalescence; entitlement to service 
connection for a right knee disability, explaining that such 
condition was not incurred in service nor was it secondary to 
any of the veteran's service-connected disabilities.  
Finally, the RO denied the separate claim of entitlement to 
TDIU benefits. 

The following month, the veteran's representative submitted a 
notice of disagreement (NOD), disagreeing with the RO's 
December 1984 decision, specifically to the extent it denied 
a compensable evaluation for hearing loss and a temporary 
total evaluation of his left ear condition.  An SOC was 
issued in January 1985, addressing the two issues specified 
in the NOD. 

In March 1985, the veteran, through his representative, 
submitted a VA Form 1-9, Appeal to Board of Veterans' 
Appeals, the filing of which perfected his appeal of the two 
issues addressed in the January 1985 SOC.   The March 1985 
cover letter from the veteran's representative noted, 

I am herewith submitting 
VA form 1-9
Statement by [the veteran]
ENT Clinic report of 2/22/85 
Progress notes
VA Medical Center report of August 27, 
1984, through August 29, 1984
VA Medical Center report of October 25, 
1984, through November 9, 1984
submitted in behalf of the above named 
veteran as his substantive appeal as he 
is responding to your Statement of the 
Case dated January 25, 1985.

In the attached statement, the veteran said, with reference 
to his right lower extremity:

I had to see another [VA] Dr.  He said I 
didn't need a support but positively 
needed arch supports so he had them set 
me up with arch supports which I came to 
find out that it didn't do any good and I 
didn't need arch supports.  I was still 
having problems, so I went to a different 
Dr. that was not connected with the VA.  
He told me to try high boots and keep the 
tied tight and see how that worked.  For 
a while it worked but fairly good until 
about 2 years ago.  I had to quit my 
occupation and tried to find something 
that I could do at least to get along 
until I could retire but now I can't even 
do that because of my knee has gone out 
and according to Dr. Friedland at the VA 
in Mpls. that my ankle going out has a 
lot to do with my knee.  I now have a 
ankle support and have to have operation 
on my knee.  I get admitted in the 
hospital on March 12.  I have been out of 
work for 11 months and if you think this 
doesn't bother me it does.  I can't even 
get the VA to help me get a job or give 
me a hand in any way.  I am the one that 
has to go out and get proof from the Drs. 
that my letter is true and it is a lot 
harder for a patient to get information 
than the VA.  Here are a few Drs. 
Statements but there are more out there.  
I hope that none of you have to go thru 
anything like I have from the VA."

In May 1985, the veteran submitted another NOD, asserting his 
disagreement with the RO's December 1984 rating decision, to 
the extent it denied entitlement to service connection for a 
right knee condition.  He asserted that his right knee 
condition was secondary to his service connected disability 
of toe retraction of the right foot.

A Supplemental Statement of the Case was issued in June 1985, 
addressing the issue of entitlement to service-connection for 
a right knee disability, as well as the issues encompassed by 
the January 1985 SOC.  In April 1986, the veteran perfected 
an appeal to the Board.

On February 19, 1987, the Board denied entitlement to service 
connection for a an acquired psychiatric disorder, a right 
knee disability, and sympathetic dystrophy of the right leg, 
and benefits under 38 U.S.C.A. § 351 for a right ankle 
disability among other things.  That decision is final.

The veteran's right lower leg was amputated below the right 
knee on March 4, 1987. 

Later that month, the veteran filed an informal claim, 
seeking entitlement to service connection for a right lower 
extremity amputation.  This claim was denied by the RO in May 
1987.  The veteran continued to submit evidence and argument 
in support of his claim of service connection for his right 
below the knee amputation.  This included the February 18, 
1988 claim reasserting entitlement to service connection for 
the right below the knee amputation.  

In March 1989, the RO received a claim from the veteran 
seeking entitlement to TDIU benefits.  That claim was denied 
in a May 1989 rating decision.  

In October 1989, the veteran perfected an appeal to the Board 
regarding his claim of entitlement to service connection for 
a right below-the-knee amputation.  In November 1989, an SSOC 
was issued addressing the veteran's claim for service 
connection for the amputation of his right leg and his claim 
for TDIU benefits.  

In an August 1990 rating decision, the RO granted entitlement 
to service connection for PTSD, temporary total disability 
benefits, and TDIU.  The TDIU was effective from March 6,1989 
- the date of the veteran's claim for such benefits.  The RO 
continued the denial of the veteran's claim for service 
connection for a right below-the-knee amputation.  The 
veteran did not appeal this decision with regard to the 
assignment of March 6, 1989, as the effective date for the 
grant of his TDIU benefits.

In July 1991, the Board denied entitlement to service 
connection for a right below-the-knee amputation.  The 
veteran filed a motion for reconsideration of the Board's 
decision, and in April 1992, the BVA issued another decision 
adjudicating the veteran's claim.  In that decision, the 
Board remanded the veteran's claim to the RO for further 
development and to obtain a medical opinion regarding the 
relationship between the veteran's service-connected right 
ankle condition and the subsequent right below-the-knee 
amputation.

In November1992, a cardiovascular specialist reviewed the 
veteran's clinical records and opined that the right ankle 
injury sustained during service and the right below the knee 
amputation were directly clinically related.

Thereafter, in December 1992, a rating decision granted 
entitlement to service connection for a right below-the-knee 
amputation.  The veteran was granted a temporary 100 percent 
convalescence disability evaluation, effective from February 
26, 1987, (i.e. effective one week after the Board's denial 
of service connection for the right lower extremity 
disabilities) until August 1, 1987, a 30 percent evaluation 
from August 1, 1987, until January 18, 1991, and a 100 
percent schedular evaluation effective from January 18, 1991, 
- the date the veteran lost use of his left foot.  The 
veteran's combined disability rating as of August 1, 1987 was 
70 percent.

In June 1993, the veteran submitted a statement seeking 
entitlement to an earlier effective date for the 100 percent 
rating for his service-connected right leg amputation among 
other things.  Based on this statement, in December 1993, the 
RO granted entitlement to a total schedular rating for this 
condition, effective November 24, 1988. 

Thereafter, in September 1994, the veteran submitted a 
statement in support of claim, seeking entitlement to an 
earlier effective date for the 100 percent schedular rating 
assigned for his right below-the-knee amputation.  The 
veteran indicated that, in his opinion, the effective date 
for this condition should be November 1984, because that was 
the date on which he began wearing a brace for his right 
ankle that eventually led to the vascular disease in his 
right leg and the subsequent amputation of the leg.

The RO accepted this statement as an NOD with the December 
1993 rating decision granting an effective date of November 
24, 1988, for the 100 percent rating for the veteran's right 
below-the-knee amputation.  Accordingly, an SOC was issued in 
November 1994.  In December 1994, the veteran perfected an 
appeal of this issue to the Board.  The veteran argued that 
he was entitled to a 100 percent schedular evaluation back to 
1984.  He claimed that if a 100 percent schedular evaluation 
could not be granted back to that date, then he should be 
granted TDIU benefits from that date due to severe vascular 
disease, which rendered him unemployable.

Thereafter, in June 1999, after the receipt of further 
medical evidence in support of the veteran's claim, the RO 
issued an SSOC, confirming the assignment of November 24, 
1988, as the effective date for the veteran's total 
disability evaluation.  

As noted in the introduction, in January 2000 the Board 
considered the veteran's claim, which was characterized as 
follows: "[eljntitlement to an effective date prior to 
November 24, 1988 for the grant of a total disability 
evaluation."  The Board ultimately granted entitlement to an 
earlier effective date for the veteran's total disability 
evaluation, to February 18, 1988, based on a total schedular 
disability evaluation.

The veteran appealed the Board's January 2000 decision to the 
Court, and in March 2001, that decision was remanded pursuant 
to the Veteran's Claims Assistance Act of 2000. 

While the appeal was on remand to the Board, the veteran, 
through counsel, argued that an earlier effective date for 
the veteran's total disability evaluation was warranted 
because in March 1985 the veteran submitted an NOD with 
respect to the December 1984 rating decision denying 
entitlement to TDIU benefits, and that no SOC was ever 
issued. 

On February 27, 2002, the Board again issued a decision.  The 
issue on appeal was recharacterized by the Board decision as 
"entitlement to an effective date earlier than February 
18,1988, for the grant of a total schedular evaluation for 
right below-the-knee amputation with loss of use of the left 
foot."  The Board held that the December 1984 rating 
decision denying entitlement to TDIU benefits was final and 
that the veteran's March 1985 statement did not constitute a 
valid NOD with respect to that denial.  The Board denied 
entitlement to an effective date prior to February 18, 1988, 
for the veteran's total disability evaluation.

This decision was appealed to the Court, and the parties 
filed a Joint Motion For Remand in August 2003.  That Motion 
was granted, and the Board was directed to insure that the 
veteran received notice compliant with the VCAA.  
Additionally, the Motion and Order directed the Board to 
consider the March 1985 statement by the veteran and its 
affect on the finality of the December 1984 rating decision 
or whether it could be considered an informal claim for TDIU.

At the present time, the veteran has been in receipt of a 100 
percent schedular rating effective February 18, 1988.  This 
date was fixed in accordance with the January 2000 Board 
decision that found the veteran reopened his claim for 
service connection for a right leg disability on that date.

Analysis

Initially, the Board finds that the RO has assigned an 
effective date for service connection for the veteran's right 
below the knee amputation of February 26, 1987.  On that 
date, the veteran's total rating under paragraph 30 was 
assigned corresponding with his hospitalization for the right 
below the knee amputation in March 1987.  The Board notes 
that this date is exactly seven days subsequent to the date 
of the final Board decision denying service connection for 
the veteran's right lower extremity disorders.  

This date predates the February 18, 1988 date of receipt of 
the veteran's claim to reopen service connection for a right 
leg disability.  The Board finds that the veteran filed a 
March 1987 claim to reopen service connection for the right 
leg disabilities that was continuously prosecuted, despite 
several intervening RO decisions denying service connection.  
The first initial RO denial in May 1987, was followed within 
one year of further evidence and statements that should have 
been construed as a notice of disagreement with the May 1987 
decision.

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) 
(2004).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(r) (2004).

Thus, the veteran is currently in receipt of a temporary 
total disability rating under paragraph 30 from February 26, 
1987 to August 1, 1987, at which time he is currently 
entitled to a 70 percent combined disability rating.

In order to establish an earlier effective date for TDIU 
benefits, the veteran asserts that the March 1985 handwritten 
statement, submitted with the VA Form 1-9 perfecting  his 
appeal of other issues in the December 1984 rating decision, 
should have been considered a notice of disagreement with the 
issue of the denial of a TDIU rating.  After carefully 
reading the note in question under the standard for a notice 
of disagreement in effect at the time, resolving every doubt 
in favor of the veteran, the Board agrees.

In March 1985, the regulation governing NODs was 38 C.F.R. 
§ 19.118 (1984) as the 1985 version of the Code of Federal 
Regulations was not issued until July 1985.  The Board also 
notes that the two versions are identical and read as 
follows:

Rule 18; Notice of disagreement.

A written communication from a claimant or the 
representative expressing dissatisfaction or 
disagreement with an adjudicative 
determination of an agency of original 
jurisdiction (the Veterans Administration 
regional office, medical center or clinic 
which notified the claimant of the action 
taken) will constitute a notice of 
disagreement.  The notice of disagreement 
should be in terms which can be reasonably 
construed as a desire for review of that 
determination.  It need not be expressed in 
any special wording.  
38 C.F.R. § 19.118 (1984). 

The Board notes that a substantial portion of the assertions 
made by the veteran pertain to the veteran's inability to 
work.  He noted:

I had to quit my occupation and tried to 
find something that I could do at least 
to get along until I could retire but now 
I can't even do that because of my knee 
has gone out and according to Dr. 
Friedland at the VA in Mpls. that my 
ankle going out has a lot to do with my 
knee.  I now have a ankle support and 
have to have operation on my knee.  I get 
admitted in the hospital on March 12.  I 
have been out of work for 11 months and 
if you think this doesn't bother me it 
does.  I can't even get the VA to help me 
get a job or give me a hand in any way. 
(emphasis added).

While the concurrent claims of service connection for his 
right knee and ankle were initially denied by the RO and the 
Board, he had several other service-connected disabilities, 
which could have caused unemployability.  Additionally, 
because the veteran was seeking service connection at the 
time for his right ankle and right knee, it is reasonable to 
assume that he was seeking the maximum disability rating 
available should they eventually become service-connected.  
Under the circumstances, while no one, including the veteran 
or his representative, appeared to dispute the failure to 
treat the issue as in appellate status, the Board finds that 
as the December 1984 rating decision is not final, the 
veteran's initial claim for a TDIU remains open.

Because the veteran's initial appeal of the December 1984 
rating decision remains pending, the March 1985 statement 
cannot be construed as an informal claim, as has been argued 
by the veteran's attorney.

The next question for consideration is when the criteria for 
an award of TDIU were met.  Unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400 (2004).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Having determined that the veteran's claim has remained in 
appellate status since March 1985, following the December 
1984 rating decision, the Board must next look to all the 
evidence of record to determine when the increase in 
disability occurred making the veteran unemployable.  
38 U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  

In that regard, the Court has held that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise, 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In other words, three possible effective dates may be 
assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (38 C.F.R. 
§ 3.400(o)(2)).  To make its determination, the Board must 
review all the evidence of record.  Swanson v. West, 
12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 
521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. 
Reg. 56704 (1998).

In the instant case, the Board must determine whether the 
veteran's service-connected disabilities were productive of 
unemployability prior to February 1988.  As explained below, 
the preponderance of the evidence is against such a finding.

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

As noted above, effective from February 1987, through July 
1987, the veteran has been granted a temporary total 
disability rating.  Prior to February 26, 1987, the veteran's 
combined disability rating was 60 percent pursuant to 
38 C.F.R. § 4.25.  Prior to February 26, 1987 the only 
service-connected disabilities were enucleation of the left 
eye, rated 40 percent disabling, retracted toes of the right 
foot, rated 10 percent disabling, and tender scars of the 
right tibia, rated 10 percent, otitis media of the left ear, 
rated 10 percent disabling, and left ear hearing loss and 
scars of the left shoulder and right iliac crest, all rated 
noncompensably.

The Board finds that from August 1, 1987, the date upon which 
the veteran's temporary total disability rating under 
38 C.F.R. § 4.30 ended, through February 18, 1988, the 
effective date of total schedular evaluation established by 
the January 2000 Board decision, the veteran met the 
schedular requirements for TDIU.  At that time, the veteran 
had a 70 percent disability rating.  Review of the competent 
medical evidence also shows that he was unable to pursue 
substantially gainful employment during that period.  Thus, 
the criteria for a TDIU were met.  The benefits sought on 
appeal, to this extent are granted. 

Prior to February 26, 1987, the veteran did not meet the 
schedular requirements for a TDIU rating as specified by 
38 C.F.R. § 4.16.  At that time, the veteran's right ankle, 
right knee, eventual right below the knee amputation, left 
foot disorder, and PTSD were not service-connected.  Thus, 
the veteran's capacity for employment must be considered 
excluding the disability produced by these non-service-
connected disorders.  The Board is not free to disregard its 
previous February 1987 final decision that denied service 
connection for these disorders.  Doing so would in effect 
establish service connection for them despite the explicit 
limitations on effective dates for reopened claims as 
explained above in 38 C.F.R. § 3.400(r). 

VA treatment records show the veteran received frequent 
treatment for his right lower extremity.  He had a right knee 
arthroscopy in November 1984 for right knee degenerative 
arthrosis and meniscal tear.  However, the Board notes that 
this treatment was directed at disability produced by the 
secondary disorders that were not service-connected at the 
time.  The treatment is not directed at the veteran's 
retracted toes of the right foot or the surgical scar of the 
right tibia.

During this period, the veteran was hospitalized in August 
1984 for a mastoidectomy.  A 100 percent temporary total 
rating for convalescence was denied for this hospitalization.

Records received from the Social Security Administration 
(SSA) reveal the veteran was found to be disabled beginning 
in July 1985.  Review of the available SSA records indicates 
that the finding of disability was based upon the veteran's 
right knee and ankle disorders as well as his PTSD or 
depressive disorder, all not service-connected at that time.

A June 1987 report to the SSA from a VA social worker noted 
the veteran is unable to work because of a leg amputation and 
diagnosis of PTSD.  The Board notes that TDIU has been 
granted as explained above for the period of time covered by 
this report.

Likewise, later in May 1988, VA vocational rehabilitation 
notes report the veteran's physical disabilities prevented 
him from returning to his past employment.  Retraining was 
considered a possibility, but he had major problems with 
eyesight, poor reading skills, and low frustration level.

Review of the evidence does not show that the veteran was 
unemployable prior to February 18, 1988 based purely on 
service-connected disabilities.  Excluding consideration of 
the veteran's left foot, right knee, right ankle, and PTSD 
because they were not yet service-connected and the veteran's 
other physical disorders including cardiovascular disorders, 
the Board does not find sufficient disability present that 
would have prevented the veteran from substantially gainful 
employment.  

In sum, the preponderance of the evidence is against the 
claim for a total disability rating prior to February 26, 
1987.  As the preponderance of the evidence is against this 
portion of the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to TDIU from August 1, 1987 to February 18, 1988 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to an effective date earlier than February 26, 
1987, for a grant of a total disability evaluation is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


